J-A17009-20

                             2020 PA Super 285

 ACME MARKETS, INC.                       :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
              v.                          :
                                          :
 BEVERLIE R. SELTZER AND                  :
 PENNSYLVANIA LOTTERY                     :
 DEPARTMENT OF REVENUE,                   :
 COMMONWEALTH OF PENNSYLVANIA             :
                                          :
                                          :
 APPEAL OF: BEVERLIE R. SELTZER           :   No. 3331 EDA 2019

              Appeal from the Order Entered November 20, 2019
                In the Court of Common Pleas of Bucks County
                    Civil Division at No(s): No. 2019-02791

BEFORE: BOWES, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

OPINION BY BOWES, J.:                           FILED DECEMBER 15, 2020

      Beverlie R. Seltzer (“Ms. Seltzer”) appeals from the order granting

summary judgment in favor of Acme Markets, Inc. (“Acme”), and denying her

cross-motion for summary judgment in this conversion action. We affirm.

      The following facts are not in dispute. Acme is a retailer licensed by the

Pennsylvania Lottery (“the Lottery”) to sell terminal-based tickets at its

Doylestown, Pennsylvania store. In accordance with the license agreement,

the Lottery placed a WAVE terminal in the Acme store through which lottery

tickets are generated via connection to the Lottery’s computer system. The

terminal generates tickets for the next upcoming drawing, and automatically

begins printing tickets for the next drawing as soon as one occurs. The Lottery

keeps tally of each “play” issued through Acme’s WAVE terminal and issues

daily and weekly reports of the totals. Rather than pay the Lottery for each
J-A17009-20


ticket when it is generated, Acme maintains a back account from which the

Lottery withdraws each Tuesday the total amount Acme owes for the prior

week’s transactions, less Acme’s five-percent commission. Of importance to

the case at bar, Acme must pay for all tickets that it prints from the WAVE

terminal, less the commission, even if the ticket was printed by mistake and

Acme was unable to sell it. Acme cannot return these “mistake tickets” to the

Lottery, and thus it keeps these tickets near the WAVE terminal and attempts

to sell them to other customers prior to the drawing. Each morning Acme’s

office coordinator scans any unsold mistake tickets to determine whether any

are winners for which Acme may collect the prize money.1         The remaining

mistake tickets are discarded.

       With this background information, we turn to the facts concerning

ownership of the mistake ticket that is the subject of the instant litigation.

The trial court summarized those facts as follows:

       At about 2:20 p.m. on March 21, 2019, a customer came into the
       Doylestown Acme and requested that the customer service
       representative print or sell five PA Match 6 tickets to him. The
       customer service representative used the lottery terminal to print
       one ticket with five sets of numbers on it. Each set of numbers
       costs a customer $2.00. After reviewing the ticket, the customer
       rejected it and asked the Acme clerk to print five separate tickets
       for him. [The rejected ticket was added to a pile of mistake
       tickets.] . . .

            Later in the day, [Ms.] Seltzer, a longtime Acme employee,
       came in for her shift at the customer service desk. The Match 6
____________________________________________


1Ms. Seltzer admits that Acme is entitled to redeem mistake tickets. See Ms.
Seltzer’s Answer to Acme’s Motion for Summary Judgment, 10/15/19, at ¶ 30.

                                           -2-
J-A17009-20


       drawing occurred at 7:00 p.m. Shortly after the drawing, at
       about 8:04 p.m., [Ms.] Seltzer began scanning the pile of mistake
       tickets[, a practice she had engaged in in the past, when she had
       discarded losing tickets and left winning tickets for the office
       coordinator to process the next morning2]. As she scanned
       through them, she discovered that one of the mistake tickets was
       a winning ticket, in the amount of $4,150,000.00. At this point,
       after learning the ticket was a winner, [instead of leaving the
       ticket for the coordinator to process the next day,] [Ms.] Seltzer
       took $10.00 in cash out of her purse, rang up her own transaction,
       and put the $10.00 in the register in an attempt to purchase the
       ticket. She was still on the clock at the time.

              [Ms.] Seltzer never consulted with anyone at Acme before
       attempting to purchase the mistake ticket.            [Ms.] Seltzer
       proceeded to tell other employees, including a supervisor, that she
       had won the lottery, though claiming that she could not remember
       the time when she purchased the ticket. No one at Acme
       authorized or approved [Ms.] Seltzer’s taking possession of the
       ticket. She did not tell anyone at Acme the value [of] the ticket
       or the situation surrounding her “purchase” of the ticket. At some
       point thereafter Seltzer signed the back of the winning ticket and
       proceeded to contact the . . . Lottery about claiming her winnings.
       It is not the . . . Lottery’s practice to investigate the bearer of
       winning tickets. Acme received a $10,000 bonus check as a result
       of selling the winning ticket. It would have received this bonus
       whether it had sold the ticket to a customer or retained the ticket
       for itself.

             Upon reviewing the security tapes, Acme discovered that
       [Ms.] Seltzer had attempted to purchase the ticket after the
       Match 6 drawing and after she had known it was a winner. Upon
       confronting [Ms.] Seltzer as to this revelation, [she] stated that it
       was her ticket and proceeded to contact the . . . Lottery about
       claiming the reward.

             On April 16, 2019[,] Acme filed a complaint in order to
       determine the proper owner of the lottery ticket.[] At that point,
       after a hearing, [the trial court] ordered that the lottery winnings
       be placed in escrow pending the resolution of this case. The
____________________________________________


2 See Acme’s Motion for Summary Judgment, 9/16/19, at ¶ 130 (citing video
footage from January and February 2019).

                                           -3-
J-A17009-20


       parties agreed that once the Lottery paid the proceeds into the
       escrow account, the Lottery would be removed as a party to this
       case.

Trial Court Opinion (Corrected), 1/24/20, at 1-3 (unnecessary quotation

marks and capitalization omitted, emphases in original).

       Acme and Ms. Seltzer filed cross-motions for summary judgment. Acme

asserted that resolution of the dispute3 hinged upon the answers to the

following questions: (a) whether Acme had a property interest in the mistake

ticket at the time Ms. Seltzer scanned it , and (b) whether Ms. Seltzer, acting

in her capacity as an Acme employee, engaged in an unauthorized sale of the

ticket to herself in her individual capacity. See Acme’s Motion for Summary

Judgment, 916/19, at 33.

       Acme posited that it had a valid property interest in the mistake ticket

because the moment it was delivered to Acme via the WAVE terminal, Acme

became obligated to pay the Lottery for that ticket regardless of whether it

sold it to a third party. Id. at 33. As for the second question, Acme contended

that two independent bases rendered the sale of the ticket unauthorized,

namely: (1) because Ms. Seltzer, who was acting as the agent of Acme when

she sold the ticket to herself, did not disclose all pertinent facts to Acme and

obtain its informed consent as is required by the principles of agency law; and




____________________________________________


3Acme stated counts of declaratory relief and conversion.        See Amended
Complaint, 5/28/19, at 13.

                                           -4-
J-A17009-20


(2) Acme is not authorized to sell a lottery ticket to a customer after

ascertaining whether it is a winning ticket. Id. at 33-34.

       Ms. Seltzer, on the other hand, maintained that Acme had failed to

adduce sufficient evidence to establish that it had a property right in the ticket.

She asserted that provisions of the Pennsylvania Lottery Code establish that

a ticket is a bearer instrument deemed to be owned by its possessor, and that

the ticket itself is the only valid receipt for claiming a prize. See Ms. Seltzer’s

Motion for Summary Judgment, 9/16/19, at 14 (citing, inter alia, 61 Pa. Code

§ 875.9(a)). She further argued that Acme’s interest in mistake tickets is that

of a licensee of the Lottery until Acme delivers funds for the unsold tickets as

part of its weekly reconciliation each Tuesday. Thus, Ms. Seltzer asserts, since

she paid Acme for the ticket before Acme made its weekly reconciliation

payment to the Lottery for that ticket, she acquired superior title. Id. at 15-

17.

       After reading the parties’ filings and entertaining oral argument, the trial

court took the matter under advisement. On November 20, 2019,4 the court

entered an order granting Acme’s motion for summary judgment, denying Ms.

Seltzer’s cross-motion, declaring Acme to be the rightful owner of the mistake

ticket, entering judgment in favor of Acme, and directing the escrow agent to

pay the full amount of the escrow fund to Acme.           See Order, 11/20/19.


____________________________________________


4The order is dated November 15, 2019, but was not filed until November 20,
2019.

                                           -5-
J-A17009-20


Seltzer filed a notice of appeal the following day, and both Seltzer and the trial

court complied with Pa.R.A.P. 1925.

       Ms.   Seltzer    presents     the   following   questions   for   this   Court’s

consideration:

              1.    Did the trial court err in applying the Uniform
       Commercial Code, not the State Lottery Law and its regulations,
       to decide ownership of the lottery ticket at issue in this case, when
       the Commercial Code does not apply to lottery tickets and the
       State Lottery Law is a specific and complete statute and its
       regulations offer two different bases to decide ownership of the
       lottery ticket?

              2.   Did the trial court determine the impact of Acme’s
       relationship as agent, licensee, and fiduciary of the Pennsylvania
       Lottery—according to statute and contract—on the question of
       ownership?

            3.     Did the trial court err in in [sic] concluding that Acme
       had a superior right to the ticket, even though there is no
       authority prohibiting [Ms.5]. Seltzer from paying for an unsold
       mistake ticket left on the counter of the lottery terminal after a
       drawing and Acme kept her money?

              4.    Did the trial court err in granting Acme’s motion [for]
       summary judgment when there are genuine disputes of material
       fact as to the remaining elements of conversion—consent and
       justification—and [Ms.] Seltzer’s estoppel defense?

Ms. Seltzer’s brief at 6-7.

       We begin with our standard of review.

       An appellate court may reverse a grant of summary judgment if
       there has been an error of law or an abuse of discretion. Summary
       judgment is appropriate only in those cases where the record
       clearly demonstrates that there is no genuine issue of material
____________________________________________


5“Ms.” and Mrs.” are used interchangeably in Ms. Seltzer’s brief. We have
opted to use “Ms.” uniformly for the sake of consistency.

                                           -6-
J-A17009-20


      fact and that the moving party is entitled to judgment as a matter
      of law. The trial court must take all facts of record and reasonable
      inferences therefrom in a light most favorable to the non-moving
      party. In so doing, the trial court must resolve all doubts as to
      the existence of a genuine issue of material fact against the
      moving party, and, thus, may only grant summary judgment
      where the right to such judgment is clear and free from all doubt.
      Because the issue here, namely whether there are genuine issues
      of material fact, is a question of law, our standard of review is de
      novo and our scope of review is plenary.

In re Risperdal Litig., 223 A.3d 633, 639 (Pa. 2019) (cleaned up).

      The trial court held that the undisputed facts established Acme’s right

to judgment as a matter of law on its conversion claim. Conversion is “the

deprivation of another’s right of property in, or use or possession of, a chattel,

or other interference therewith, without the owner’s consent and without

lawful justification.” Spector Gadon & Rosen, P.C. v. Rudinski, Orso &

Lynch, 231 A.3d 923, 925 (Pa.Super. 2020) (internal quotation marks

omitted). Hence, to affirm the trial court’s judgment, we must conclude that

the certified record is clear and free from doubt that Acme was the owner of

the mistake ticket at the time Ms. Seltzer took possession of it, and that Ms.

Seltzer took possession without justification or Acme’s consent.

      Ms. Seltzer’s first two questions challenge Acme’s ownership of the

ticket.   Specifically, Ms. Seltzer argues that Pennsylvania’s Lottery Code

provides the only valid basis for determining the ownership of a ticket printed

from a terminal by mistake, and that the trial court erred by looking to bases




                                      -7-
J-A17009-20


outside the Code to adjudicate the issue. The parties agree that this case

presents issues of first impression in Pennsylvania law.6

       The trial court accepted Acme’s argument that it became the owner of

each ticket printed from the WAVE terminal at the moment of printing, and


____________________________________________


6 We have not found another case in any jurisdiction in which a court resolved
an ownership dispute between a retailer who was unable to sell a mistake
ticket before a lottery drawing, and an employee who purchased it after
learning that it was a winner. Indeed, we are aware of only one other instance
in which this fact pattern arose. In Parsons v. Dacy, 502 N.W.2d 108 (S.D.
1993), Robin Parsons printed a ticket while working for Mr. G’s convenience
store for a customer who refused to pay for it. She left it on the terminal for
another employee to sell, but it was not sold before the drawing. The following
morning, another Mr. G’s employee, Ionia Klein noticed the ticket. She
determined that it had hit for over $12 million, signed the ticket, and
presented it to the South Dakota Lottery Commission, which declared Klein to
be the winner. The Dacys, owners of Mr. G’s, litigated against Klein. Parsons
sued both the Dacys and Klein, contending that she had acquired a property
interest in the ticket when the customer declined to buy it because it was Mr.
G’s policy to make the employee who printed the mistake ticket bear the loss.
The Parsons Court affirmed the trial court’s ruling that Parsons failed to
produce evidence that Mr. G’s had any such policy. See Parsons, supra at
111. The Court noted in that decision that the litigation between Klein and
the Dacys had settled prior to an adjudication of their competing claims of
ownership of the mistake ticket.

Ms. Seltzer cites and relies upon Parsons as supportive of her position in the
instant case. See Ms. Seltzer’s brief at 55-56 (suggesting that the Parsons
Court affirmed the entry of judgment in favor of an employee who purchased
a mistake ticket after learning it was a winner). See also Ms. Seltzer’s Motion
for Summary Judgment, 9/16/19, at 14 (same). However, as the above
summary makes clear, Parsons did not decide that an employee may acquire
superior title to the winning mistake ticket by purchasing it after the drawing
and after learning that it was a winner. As such, although the basic facts of
that case are similar to those of the case sub judice, the legal issue before us
was not adjudicated in Parsons, and the decision in no way supports Ms.
Seltzer’s claim of ownership or otherwise aids in our resolution of this appeal.



                                           -8-
J-A17009-20


that Acme retained ownership of each such mistake ticket that it failed to re-

sell to a customer prior to the drawing. See Trial Court Opinion (Corrected),

1/24/20, at 4. Acme’s position is premised on its contract with the Lottery

and the Pennsylvania Code provisions governing the Lottery (“Lottery Code”).

         The contract terms contained in Acme’s application for a lottery retailer

license provide that all tickets received by Acme from the Lottery “are deemed

to have been purchased by” Acme.               See Acme’s Memorandum of Law,

10/16/19, at Exhibit 1 (¶ 5 of unnumbered page 4). As noted above, tickets

printed from a WAVE terminal may not be returned or refunded under any

circumstances. See 61 Pa. Code § 875.8(b) (“A terminal-based lottery game

ticket may not be canceled or voided once printed by the Lottery terminal,

even if the terminal-based lottery game ticket is printed in error.”). Instead,

the moment the Lottery delivers a ticket to Acme through the WAVE terminal,

Acme incurs immediate financial liability for the retail price of the ticket, less

its five-percent commission.          See Deposition of James W. Sawyer, Jr.,7

8/15/19, at 76-77. Rather than satisfy its payment obligation separately for

each transaction, the individual sales are accumulated by the Lottery for a

week at a time and withdrawn from Acme’s bank account each Tuesday. Id.

at 77.



____________________________________________


7 Mr. Sawyer is the individual who signed the verification for the Lottery’s
answer to Acme’s complaint as its acting director of security. See Answer,
5/6/19, at 10 (pagination supplied).

                                           -9-
J-A17009-20


      Based upon these regulations and contract provisions, Acme asserted,

and the trial court agreed, that Acme became the owner of the mistake ticket

as soon as it was printed. Ms. Seltzer maintains that this holding is erroneous.

Specifically, she contends that the Lottery Code both supplies the sole

authority for proving ownership of a lottery ticket and establishes that licensee

retailers cannot take title to any lottery tickets until the aforementioned

weekly settlement date.

      Ms. Seltzer relies upon 61 Pa. Code §§ 875.8(a) and 875.9(a) as the

sole authority governing ownership of a lottery ticket under Pennsylvania law.

The former provides, inter alia: “[t]he terminal-based lottery game ticket shall

be the only valid proof of the bet placed, and the only valid receipt for claiming

a prize.”   61 Pa. Code § 875.8.     Section 875.9 concomitantly provides as

follows:

      A terminal-based lottery game ticket is a bearer document
      deemed to be owned by the person holding the terminal-based
      lottery game ticket, except that if a name is contained on the back
      of the terminal-based lottery game ticket, the person so named
      will, for all purposes, be considered the owner of the terminal-
      based lottery game ticket.

61 Pa. Code § 875.9(a).

      When this litigation commenced, Acme was neither the bearer of the

ticket nor had it placed its name on the back of the ticket.        Rather, it is

undisputed that Ms. Seltzer rang up the ticket purchase, placed $10.00 of her

own money in the cash register, took possession of the ticket, signed the back

of it, and submitted it to the Lottery for redemption.        Consequently, Ms.

                                     - 10 -
J-A17009-20


Seltzer claims the clear language of the Lottery Code declares that she, not

Acme, was the owner of the ticket as a matter of law. See Ms. Seltzer’s brief

at 42-43.

      Ms. Seltzer notes that Acme’s contract with the Lottery provides that

Acme “acts in a fiduciary capacity for the Department of Revenue until

[proceeds of sales of lottery tickets] are received by the Department

as required.” Ms. Seltzer’s brief at 48 (cleaned up; emphasis in source cited)

(citing Acme’s Exhibit 2 (Agreement of Sales of Pennsylvania Lottery Tickets)).

The funds for the mistake ticket were not received by the Department “until

the following Tuesday, five days after Ms. Seltzer rang up her lottery purchase,

placed $10.00 in the register, and took possession of the ticket.” Id. Ms.

Seltzer also points to 61 Pa. Code § 809.11, which states that “[t]ickets that

are not accounted for by the agent on the settlement date, regardless of the

reason, shall be deemed sold to the agent.” Based upon these provisions, Ms.

Seltzer concludes, “Acme continued to act in a fiduciary capacity for the

Lottery and had no independent right of possession in the mistake ticket

unless and until the ticket remained unaccounted for by Acme on the

settlement date the following Tuesday.” Ms. Seltzer’s brief at 48-49.

      Ms. Seltzer complains that Acme’s position that it owns a ticket once it

is printed by the WAVE terminal “simply does not make sense in the Lottery’s

statutory and regulatory scheme.” Id. at 50. She notes that Acme makes no

account of when mistake tickets are generated, and the Lottery has no record


                                     - 11 -
J-A17009-20


of when mistake tickets are sold to customers. Id. at 50-51. Ms. Seltzer’s

argument continues:

      There is a time discrepancy between ticket generation and ticket
      sale that does not exist for lottery sales in which a customer
      immediately takes possession of a ticket. Acme employees are
      encouraged to sell mistake tickets—which necessarily occurs later
      than the customer request which led to the generation of the
      mistake ticket. Here, Acme runs headfirst into one of the
      regulations upon which it chooses to rely: that all ticket sales shall
      be final and no ticket returns shall be accepted by any agent. If
      the Lottery makes a sale to Acme, then that sale too is final. In
      other words, if Acme is truly sold a lottery ticket, then it cannot
      resell mistake tickets at all. Accordingly, Acme’s argument does
      not comport with the regulations or widespread lottery practice.
      The only conclusion is that Acme does not, and cannot, own
      mistake tickets as soon as they are generated.

             Taken to its logical conclusion, Acme could print tickets and
      refuse to sell them, expecting the tickets to revert to Acme without
      any exchange of money. Indeed, Acme seems to believe that it
      does not need to sell tickets at all: in its motion for summary
      judgment, it asserted as undisputed that the Lottery relinquishes
      control of the ticket to Acme, to be kept and claimed by Acme or
      resold to its customers. Under Acme’s position, there is no need
      for a game of chance—a retailer can keep and claim all tickets for
      itself. Indeed, it would be in Acme’s interest to keep and claim
      tickets anytime the prize for a lottery game is so great that it has
      positive expected value.        Such a position would call the
      Pennsylvania Lottery into question.

Id. at 50-52 (cleaned up).

      Hence, Ms. Seltzer argues that because she purchased the mistake

ticket before Acme delivered funds for it to the Department of Revenue, and

she had possession of the ticket, which bore her name on the back, the Lottery

Code mandates that she be recognized as the owner of the ticket.




                                     - 12 -
J-A17009-20


      We find Ms. Seltzer’s legal arguments to be devoid of merit. We first

reject her nonsensical musings that adopting Acme’s position would destroy

the integrity of the Pennsylvania Lottery. The delay between the generation

of tickets and reconciling those transactions with the Department does not

afford a retailer an opportunity to pay only for winning tickets. Nor does it

provide any better chance of purchasing a winner than a customer who pays

for her chances up front. Acme and all retailers are eventually responsible for

paying for each ticket they print, whether it is a winner or a loser. The odds

of actually winning, and the financial repercussions of printing a ticket that

does not win, are exactly the same no matter when the ticket price is paid to

the Lottery.

      Boiled down to its essence, Ms. Seltzer’s claim hinges upon the

acceptance of two principles: (1) that the Lottery Code’s deeming of the

bearer of a ticket to be its owner establishes ownership not only in the eyes

of the Lottery, but for all purposes; and (2) that Acme acquires no ownership

interest in any ticket unless it remains in possession of the ticket until the

Lottery withdraws the funds for it the following Tuesday. We reject both.

      Ms. Seltzer bases her claim that the Lottery Code is the sole arbiter of

all aspects of lottery tickets upon 72 P.S. § 3761-310. That statute states:

“No other law providing any penalty or disability for the sale of lottery tickets

or shares or any acts done in connection with a lottery shall apply to the sale

of tickets or shares or acts performed pursuant to this chapter.”        72 P.S.


                                     - 13 -
J-A17009-20


§ 3761-310.    This statute does not, as Ms. Seltzer suggests, indicate that

other law cannot be applied to adjudicating disputes over the ownership of a

ticket or entitlement to proceeds from its winnings. Rather, this statute clearly

means that the Commonwealth’s anti-gaming laws do not apply to the state-

run lottery. Indeed, ownership of lottery tickets or proceeds have long been

adjudicated pursuant to generally-applicable laws.       See, e.g., Nuhfer v.

Nuhfer, 599 A.2d 1348, 1349 (Pa.Super. 1991) (holding husband had an

ownership interest in a ticket possessed by a co-worker and affirming that the

proceeds were marital property subject to equitable distribution).

      Further, the Lottery deems the bearer of a ticket to be its owner to make

it clear to whom the Lottery will pay winnings. There is no indication that the

provision exists for any purpose other than keeping the Lottery out of the

business of adjudicating ownership disputes, or that any other person or entity

is obligated by the Lottery Code to deem the holder of the ticket to be the

rightful owner of the prize money. While 61 Pa. Code § 875.9(a) arguably

prevents a court from directing the Lottery to pay winnings to someone other

than the bearer of the ticket, it does not deprive a court of the authority to

determine who is entitled to those funds once they leave the Lottery’s

possession. Accord Estate of Benyo v. Breidenbach, 233 A.3d 774, 781

(Pa. 2020) (holding that statute providing that municipal employee pension

funds were payable only to the designated beneficiary and were not subject

to garnishment or other legal processes applies “only to pension funds that


                                     - 14 -
J-A17009-20


remain in the possession of the plan administrator,” and does not prevent a

court from directing the disposition of the funds after they leave the

possession of the pension administrator).

      Therefore, we hold that the Lottery Code provision viewing the bearer

of a terminal-based ticket as the owner does not defeat Acme’s ownership

claim. Nor do we find the fact that Acme did not deliver the funds for the

ticket to the Lottery before Ms. Seltzer took possession of the mistake ticket

to be determinative of the ownership issue.

      Ms. Seltzer’s opposition to Acme’s claim of ownership in its motion for

summary judgment was largely based upon the fact that she paid for and took

possession of the ticket before Acme’s weekly settlement with the Lottery, and

the Code provides that tickets that are unaccounted for at the settlement date

“shall be deemed sold to the agent.” 61 Pa. Code § 809.11. See Ms. Seltzer’s

Answer to Acme’s Motion for Summary Judgment, 10/15/19, at ¶¶ 212, 234,

238. She contends that this means that Acme does not acquire an ownership

in mistake tickets until the settlement date.

      Acme responds that this section of the Code does not control, as it

predates the existence of terminal-based games, and was enacted to govern

scratch-off tickets, which, unlike WAVE-generated tickets, may be returned to

the Lottery under certain circumstances. See Acme’s brief at 45-50.       We

agree.




                                    - 15 -
J-A17009-20


      Chapter 809 was adopted in 1972 to govern the “consignment” of tickets

to “agents” from banks. It indicates that “banks shall allocate lottery tickets

to agents and shall collect tickets which the agents have not sold.” 61 Pa.Code

§ 809.21. These unsold tickets in certain circumstances may be “returned to

the bank from which they were obtained.” Id. at § 807.3. Unless the tickets

are properly returned within the time specified, “[a]ll tickets accepted by an

agent from the State lottery or its authorized representatives shall be deemed

to have been purchased by the agent[.]” Id. Further, “[t]he agent shall be

responsible for lost or missing tickets or loose tickets not returned in

sequential order.” Id. This last provision is cross-referenced in the section

relied upon by Ms. Seltzer, which provides in full: “Tickets that are not

accounted for by the agent on the settlement date, regardless of the reason,

shall be deemed sold to the agent. Reference should be made to § 807.3

(relating to agents responsible for tickets).” Id. at § 809.11.

      It is undisputed that tickets printed from a WAVE terminal, such as the

one at issue in this appeal, are sold by “retailers,” 61 Pa. Code § 875.6, and

may not be returned under any circumstances. See 61 Pa. Code § 875.8(b)

(“A terminal-based lottery game ticket may not be canceled or voided once

printed by the Lottery terminal, even if the terminal-based lottery game ticket

is printed in error.”). As discussed at length above, as soon as Acme prints a

ticket through the WAVE terminal, it is obligated to pay the Lottery the retail

price of the ticket, less its five-percent commission, regardless of whether it


                                    - 16 -
J-A17009-20


ultimately sells the ticket to a customer or otherwise accounts for it . See

Deposition of James W. Sawyer, Jr., 8/15/19, at 76-77.

        Contrary to Ms. Seltzer’s arguments, the mere fact that the Lottery did

not ask Acme to fulfill its obligation to pay for the mistake ticket before the

weekly reconciliation date established by the contract does not indicate that

Acme did not own the ticket until the following Tuesday. Pursuant to its license

agreement, the Lottery looks solely to Acme to pay for each ticket that it

prints, and Acme fully bears the loss of non-payment by the customer who

requested it. Accordingly, Acme does not act as a mere conduit through which

the Lottery sells tickets to third-party customers, but, rather, Acme purchases

the tickets from the Lottery.       See Williams & Co. v. Sch. Dist. of

Pittsburgh, 244 A.2d 37, 39 (Pa. 1968) (holding company purchased

products from supplier and resold them to the ultimate consumer, rather than

having been a mere conduit of a sale from the supplier to the consumer, where

the supplier looked only to the company for nonpayment, and the company

bore the risk of nonpayment by the consumer). Therefore, we agree with the

trial court’s holding that Acme “owns the ticket as soon as it is printed, unless

and until it is resold to a customer.” Trial Court Opinion (Corrected), 1/24/20,

at 4.

        In her next issue, Ms. Seltzer argues that even if Acme did have an

ownership interest in the ticket, she nonetheless acquired a superior interest.

She argues that Acme “lost” the mistake ticket through its “refusal to


                                     - 17 -
J-A17009-20


safeguard the ticket after it was rejected by the customer.” Ms. Seltzer’s brief

at 52-53. She suggests that Acme was negligent or reckless in its possession

of the ticket because it made no accounting for mistake tickets and did not

lock them away in a safe or a drawer. Id.

      It is undisputed that mistake tickets, including the one at issue herein,

are kept on the WAVE terminal behind the customer service desk in the

customer service area of the store. See Ms. Seltzer’s Answer to Acme’s Motion

for Summary Judgment, 10/15/19, at ¶ 66. Ms. Seltzer might have a plausible

argument if it were a customer who “found” the ticket there and believed it to

be lost. Plainly, that is not the case. As Acme aptly notes, Ms. Seltzer was

acting within the scope of her employment when she “found” the ticket:

      [Ms.] Seltzer did not find the Match 6 lottery ticket on the street;
      she “found” the ticket under the WAVE terminal monitor, the exact
      location where she and other Acme associates kept mistake
      tickets. Thus, even if it can be argued that Acme “lost” the ticket
      on its own countertop—which in itself seems implausible—[Ms.]
      Seltzer “found” the ticket not in her personal capacity, but as
      Acme’s agent. Moreover, under [Ms.] Seltzer’s logic, every piece
      of merchandise behind the walled portion of the Acme customer
      service desk—cigarettes, etc.—may be “found” and claimed by
      any Acme associate.

Acme’s brief at 56 (citations omitted).

      Moreover, even if Acme more diligently protected the mistake tickets by

requiring its employees like Ms. Seltzer to lock them away, those employees

would have had the same access to them as they did when they were on the

WAVE terminal. We are utterly unpersuaded by Ms. Seltzer’s contention that




                                     - 18 -
J-A17009-20


Acme lost the ticket by failing to take greater steps to prevent her from

“finding” it.

      Ms. Seltzer also argues that the mistake ticket was the abandoned

property of the customer who declined to pay for it after it was printed at his

request, and that she acquired title to it when she took it off of the terminal

later that evening. See Ms. Seltzer’s brief at 54-55. As we have concluded

that Acme purchased the ticket from the Lottery when it was printed, and the

customer rejected Acme’s offer to sell it to him, the customer never owned

the property, and therefore lacked the ability to abandon it.

      Consequently, we agree with the trial court that Acme established as a

matter of law the first element of its conversion claim—that Acme was the

owner of the mistake ticket at the time Ms. Seltzer took possession of it. Ms.

Seltzer’s final argument on appeal attacks the remaining elements of

conversion, claiming that there were issues of fact whether she took

possession without justification or Acme’s consent. See Ms. Seltzer’s brief at

56-59. Ms. Seltzer waived this issue.

      At a pretrial conference, counsel for both parties represented to the trial

court that they believed the litigation would be resolved by the court’s ruling

on the motions, as there were no factual disputes.        See N.T. Argument,

11/12/19, at 2.    After reviewing the motions, the trial court agreed and

advised the parties to appear for argument rather than trial. Id. at 3. At

argument, the court stated its understanding of the undisputed material facts


                                     - 19 -
J-A17009-20


relevant to the legal question before it. When the court asked the parties if

they had any additions or corrections, Ms. Seltzer mentioned Acme’s lack of

internal policies and procedures regarding handling of mistake tickets,

suggesting that the court may have declined to reference them because they

were disputed. Id. at 6-7. The court expressed its opinion that those facts

were not relevant, but reiterated that “if either side thinks that there’s a fact

that is relevant that is disputed, then we have to have a trial.” Id. at 7. Ms.

Seltzer did not assert that a trial was necessary after all, or argue that the

court’s relevance analysis was incorrect. Therefore, the trial court proceeded

with oral argument rather than trial “[w]ith those facts [previously stated] and

the agreement of counsel[.]” Id. at 9.

      The certified record thus reveals that Ms. Seltzer affirmatively

represented to the court that no trial was necessary, failed to object to the

court’s indication that the additional facts were not relevant, and again

declined to indicate that the matter should be decided by a trial rather than

summary proceedings. Hence, we conclude that Ms. Seltzer has waived any

claim that disputed issues of material fact precluded the entry of summary

judgment in this case. See also Harber Philadelphia Ctr. City Office Ltd.

v. LPCI Ltd. P’ship, 764 A.2d 1100, 1105 (Pa.Super. 2000) (“Because Harber

failed to raise the grounds before the trial court that it seeks to advance here,

we declare that Harber has waived its first challenge to the order granting

summary judgment.”).


                                     - 20 -
J-A17009-20


       In arguing against waiver, Ms. Seltzer asserts that her position was that

her “estoppel defense” need not be reached because Acme did not own the

ticket, and “if the [c]ourt decided that Acme did indeed own the property, then

the trial court needed to proceed to a trial.” Ms. Seltzer’s reply brief at 32-

33. She cites many instances in the record where she raised her defense prior

to the pretrial conference and oral argument discussed infra.          Id. at 32.

However, she offers no citation for having presented her if-then position to

the trial court after agreeing to proceed with summary judgment proceedings

in lieu of a trial. Accordingly, her argument, raised for the first time on appeal,

is waived.    See Pa.R.A.P. 302(a) (“Issues not raised in the trial court are

waived and cannot be raised for the first time on appeal.”).

       Even assuming, arguendo, that the issue were not waived, we would

hold that her defense is unavailing. Ms. Seltzer claims that she was justified

in believing that she was permitted to do what she did because (1) Acme

employees are permitted to purchase mistake tickets; (2) other Acme

employees participated in lottery ticket pools during their shifts; (3) at least

one customer telephoned in requests for tickets and retrieved and paid for

them after the drawing;8 and (4) Acme has no procedure for handling mistake



____________________________________________


8 A customer who played the lottery daily would at times play his numbers by
calling them in to the Acme customer service before the drawing and would
pick up and pay for the tickets afterwards. He never conditioned payment
upon winning. See Deposition of Ms. Seltzer, 7/11/19, at 148-49. Acme has
put an end to this practice.

                                          - 21 -
J-A17009-20


tickets after a drawing other than leaving them by the terminal for the office

coordinator to process the next morning. See Ms. Seltzer’s brief at 57-58.

Since “Acme made no effort to disabuse its employees of these practices at

the time Ms. Seltzer worked behind the customer service desk,” Ms. Seltzer

contends that there were factual issues as to whether Acme could prove that

she took possession of the ticket without Acme’s consent and without

justification. Id. at 58.

      Notably absent from the evidence of practices Acme tolerated is a single

instance of Acme permitting an employee or anyone else to make a post-

drawing purchase of a mistake ticket after its post-drawing value had

been ascertained. As the trial court aptly observed, “it is simply absurd for

[Ms.] Seltzer to essentially argue that Acme would have willingly sold a ticket

worth $4,150,000 for $10[.]” Trial Court Opinion (Corrected), 1/24/20, at 10.

Indeed, Ms. Seltzer acknowledged that no Acme representative would sell a

ticket to a customer after ascertaining its post-drawing value, and that she

herself had never done so. Further, every other time she had scanned mistake

tickets after a drawing, she discarded the losers and kept the winners for Acme

to claim. See Deposition of Ms. Seltzer, 7/11/19, at 141-42, 149, 152. When

Ms. Seltzer in this instance deviated from the Acme procedures that she

usually followed, she acted surreptitiously and was not forthcoming about the

circumstances of the purchase. See Acme’s Motion for Summary Judgment,




                                    - 22 -
J-A17009-20


9/15/19, at ¶¶ 143-154 and Ms. Seltzer’s Response, 10/15/19, at ¶¶ 143-154

(admitting Acme’s allegations).

     Even viewing the evidence in the light most favorable to Ms. Seltzer, no

reasonable fact-finder could conclude that Ms. Seltzer acted with the good-

faith belief that she was permitted by law or by Acme’s policies to give Acme

$10 in exchange for $4,150,000. Hence, the trial court committed no error of

law or abuse of discretion in holding that Acme was entitled to judgment as a

matter of law. See In re Risperdal Litig., supra at 639.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2020




                                   - 23 -